Case 2:18-cv-10511-KSH-JAD Document 34 Filed 09/15/20 Page 1 of 2 PageID: 65

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2067
                                                              susan.millenky@usdoj.gov           fax: (973) 297-2010
Susan Millenky
Assistant United States Attorney
Civil Rights Unit



                                                                                  September 15, 2020
By ECF
The Honorable Katharine S. Hayden
United States District Judge
U.S. Post Office & Courthouse
Federal Square
Newark, New Jersey 07102

          Re:       United States v. Borough of Woodcliff Lake et al.,
                    Civil Action No. 2:18-cv-10511 (KSH) (JAD)

Dear Judge Hayden:

      On behalf of both parties, we submit the attached proposed consent order for
the Court’s review. The proposed consent order would, if approved by the Court,
resolve the above-referenced action in full. The parties to the related private action,
Valley Chabad Inc. v. Borough of Woodcliff Lake et al., No. 2:16-cv-8087 (KSH) (JAD),
have entered into a separate agreement and proposed consent order.

                                                              Respectfully submitted,


                                                              CRAIG CARPENITO
                                                              United States Attorney

                                                     By:      /s/ Susan Millenky
                                                              SUSAN MILLENKY
                                                              Assistant United States Attorney

Attachment

cc:       Counsel of Record (By ECF)
Case 2:18-cv-10511-KSH-JAD Document 34 Filed 09/15/20 Page 2 of 2 PageID: 66




                          CERTIFICATE OF SERVICE

      I, Susan Millenky, Assistant United States Attorney for the District of New

Jersey, hereby certify that on September 15, 2020, the foregoing letter and

attachment were served on counsel for all parties by ECF.


Dated:       Newark, New Jersey
             September 15, 2020


                                             /s/ Susan Millenky
                                             SUSAN MILLENKY
                                             Assistant United States Attorney




                                         2
